DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-15 as originally filed on 01/26/2018 are pending and subject to restriction and/or election requirement.  

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5 are drawn to a system, classified in A61B 5/68.
II.	Claims 6 & 7 are drawn to a system, classified in A61B 5/065.
III.	Claims 8 & 9 are drawn to a method, classified in A61B 5/367. 
IV.	Claims 10-15 are drawn to an apparatus, classified in A61B 18/1492.

4.	The inventions are distinct, each from the other because of the following reasons:
	
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).
In the instant case, the inventions as claimed have a materially different effect and mutually exclusive limitations because the product of Group I includes a pair of external body no component configured to receive or process positional data from a trackable medical instrument, while the product of Group II includes a trackable medical instrument, and includes no external body electrodes.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as process (Invention III) and apparatus for its practice (Invention I).  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Group III as claimed can be practiced by another and materially different apparatus, particularly one that does not require a pair of external body electrodes. 

Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).
In the instant case, the inventions as claimed have a materially different effect and mutually exclusive limitations because the product of Group I includes a pair of external body electrodes, and does not require an elongated cylindrical catheter with an array of electrodes aligned radially around the outer circumference of the catheter, while the product of Group IV includes an elongated cylindrical catheter, and does not require any external body electrodes.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are related as process (Invention III) and apparatus for its practice (Invention II).  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of Group II as claimed can be used to practice another and materially different process, particularly one that does not require calculating an attractive force of points in the plurality of location points to a centroid of a template, calculating a repulsive force of the plurality of location points to the template, wherein the template includes a plurality of template regions, and recursively balancing the attractive force and the repulsive force to equilibrium.

Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).
In the instant case, the inventions as claimed have a materially different effect and mutually exclusive limitations because the product of Group II requires a control unit configured to modify a template three-dimensional surface model of a generic heart chamber based on interactive forces between a cloud of points and a template three-dimensional surface model, and does not require an elongated cylindrical catheter with an array of electrodes aligned radially around the outer circumference of the catheter, while the product of Group IV includes an elongated cylindrical catheter, and does not require a control unit configured to modify a template three-dimensional surface model of a generic heart chamber.  Furthermore, the 

Inventions III and IV are related as process (Invention III) and apparatus for its practice (Invention IV).  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of Group IV as claimed can be used to practice another and materially different process, particularly one that does not require calculating an attractive force of points in the plurality of location points to a centroid of a template, calculating a repulsive force of the plurality of location points to the template, wherein the template includes a plurality of template regions, and recursively balancing the attractive force and the repulsive force to equilibrium.

5.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

9.    	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794